Title: From Thomas Jefferson to the Senate, 31 March 1802
From: Jefferson, Thomas
To: the Senate


            Gentlemen of the Senate
            Since nominating to the Senate on the 25th. instant the officers who are to be transferred or promoted under the act fixing the military peace establishment of the US. I have recieved information which renders it proper that I should revoke the nominations then made of Richard Greaton and Campbell Smith captains, and of Thomas Blackburne Lieutenant. And I now nominate
            John Whistler heretofore captain in the 1st. regiment of infantry to be a captain in the 1st. regiment instead of Greaton:
            Aaron Gregg heretofore a captain in the 3rd. regiment of infantry to be a captain in the 2nd. regiment instead of Smith: and
            John Haines, heretofore 1st. Lieutenant in the 4th. regiment of infantry to be a 1st. Lieutenant in the 2nd. regiment instead of Blackburne.
            Captain Smith’s nomination is revoked at his own earnest request; and those of the other two for causes, which, had they been known in time, would have prevented their nomination.
            I also nominate Alexander A. Peters to be Surgeon’s mate at Fort Johnson in North Carolina: and
            Thomas J. Vandyke to be Surgeon’s mate at South West point in Tennissee instead of Al. A. Peters who had been nominated for South West Point.
            Th: Jefferson
              Mar. 31. 1802.
          